UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):August 10, 2009 BLUEGATE CORPORATION (Exact Name of Registrant as Specified in Its Charter) Nevada (State or Other Jurisdiction of Incorporation) 000-22711 76-0640970 (Commission File Number) (IRS Employer Identification No.) 701 North Post Oak, Road, Suite 600, Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including area code: (713) 686-1100 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Our director William E. Koehler previously loaned money to us and we signed a promissory note.The loan is a demand loan whereby Mr. Koehler can demand repayment from us at any time.Pursuant to the terms of the note, Mr. Koehler recently made a demand for payment.Thirty days have elapsed since Mr. Koehler made his demand for payment.However we have not repaid Mr. Koehler.This debt is now in default in the principal amount of $34,628 plus accrued interest to date in the amount of $7,182. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BLUEGATE CORPORATION (signed) August 10, 2009 /s/ CharlesE.Leibold CharlesE.Leibold, Director, Principal Accounting Officer and Chief Financial Officer
